COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:           Monica Nicole Townsend v. Erik Allen Vasquez

Appellate case number:         01-17-00436-CV

Trial court case number:       63976

Trial court:                   300th District Court of Brazoria County

        This is an appeal in a suit for modification of the parent-child relationship in which both
Appellant Monica Nicole Townsend and Appellee Erik Allen Vasquez requested a modification.
The trial court granted Appellee’s requested modification, and Appellant appealed. The Court
issued its opinion on October 18, 2018.

        On November 6, 2018, the Court issued its opinion in Nos. 01-17-00618-CV and
01-18-00856-CV, Thomas R. Malone v. PLH Group, Inc. and Power Line Services, Inc. The
opinion in Malone involved a jurisdictional issue regarding whether it is permissible for “one judge
to preside over the entire bench trial and a visiting judge, who heard no evidence, to render a
judgment based on disputed facts.” Malone v. PLH Grp., Nos. 01-17-00618-CV,
01-18-00856-CV, slip op. at 4 (Tex. App.—Houston [1st Dist.] Nov. 6, 2018, no pet. h.) (op.),
available at http://www.search.txcourts.gov/SearchMedia.aspx?MediaVersionID=fc6a0641-
f95e-44d7-97e2-3951e180c9ec&coa=coa01&DT=Opinion&MediaID=da3c29f2-3da8-4b46-
a901-d344ad792020.

       The Court orders that the parties shall file supplemental briefs on the limited issue of
whether and, if so, how the jurisdictional issue in Malone affects this appeal. The parties shall file
supplemental briefs no later than Monday, November 19, 2018. The Court will not grant
extensions of time to file briefs.

       It is so ORDERED.

Judge’s signature:     /s/ Harvey Brown

Panel consists of:     Chief Justice Radack and Justices Brown and Caughey

Date: November 7, 2018